Citation Nr: 0320109	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for malocclusion with 
tempromandibular joint dysfucntion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








REMAND

In February 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a dental 
examination by a dentist to determine the 
relationship, if any, between the 
temporomandibular joint dysfunction and active 
service.  Send the claims folder to the 
examiner for review.

The claims file and a separate copy of this 
memo must be made available to and reviewed by 
the examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination report 
that the claims file, including the service 
dental records and the entrance examination 
report (if found), was in fact made available 
for review in conjunction with the 
examination.  Any further indicated special 
studies must be conducted.

Provide the dentist with the following 
instructions: 
(1) The veteran's history, current complaints, 
and examination findings must be reported in 
detail by the examiner.   (2) After examining 
the veteran and reviewing the claims folder, 
specifically to include all service dental 
records and the entrance examination report, 
if available, the examiner should provide 
opinions as to the following with a complete 
rationale for each opinion expressed:  

(a) If there is not an entrance examination 
report of record, is it more likely than not 
that the malocclusion noted in March 1987 
preexisted active service? 

(b) If there is an entrance examination report 
of record and it does not contain any findings 
of malocclusion, did the malocclusion noted in 
March 1987 unequivocally exist prior to 
service? 

(c) If the answer to (a) or (b) is yes, is it 
as likely as not that the preexisting 
malocclusion permanently increased in severity 
during service beyond the natural progression 
of the disorder or was aggravated therein? 

(d) Is it as likely as not that the 
temporomandibular joint dysfunction began in 
active service?

(e) If the answer to (c) is no and if the 
answer to (d) is yes, is it more likely than 
not that in-service temporomandibular joint 
dysfunction was just a manifestation of the 
preexisting malocclusion, as opposed to being 
due to some other in-service factor? 

(f) If the answer to (d) is no, is it as 
likely as not that the temporomandibular joint 
dysfunction is related to active service, 
including the malocclusion noted in March 
1987?

(g) If the answer to (c) is no and 
if the answer to 

(f) is yes, is it more likely than 
not that the temporomandibular joint 
dysfunction is only related to the 
preexisting malocclusion, as opposed 
to other in-service factors?

2.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





